t c memo united_states tax_court luciano fernandez petitioner v commissioner of internal revenue respondent docket no 15538-07l filed date luciano fernandez pro_se vivian n rodriguez for respondent memorandum opinion cohen judge this action was commenced in response to a notice_of_determination concerning collection action s under sec_6320 lien of the internal_revenue_code notice_of_determination with respect to petitioner’s federal_income_tax liabilities for and and unpaid trust fund recovery penalties under sec_6672 for periods ended date date date date date date and date the issue for decision is whether the appeals officer abused his discretion in rejecting petitioner’s offer-in-compromise and sustaining the lien actions unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference petitioner resided in florida at the time that he filed his petition federal_income_tax liabilities arose because petitioner failed to pay in full the tax reported on his returns for and petitioner also failed to pay trust fund recovery penalties under sec_6672 for periods ended date date date date date date and date on date the internal_revenue_service irs sent a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien to petitioner with respect to his and federal_income_tax liabilities and all the trust fund recovery penalties at issue on the same date the irs sent a separate notice_of_federal_tax_lien to petitioner and his spouse with respect to their federal_income_tax liability the total amount of petitioner’s outstanding tax_liabilities and penalties reflected by both notices was dollar_figure at that time petitioner responded to the notices of federal_tax_lien by submitting a timely request for an administrative hearing sec_6330 hearing in his request petitioner explained that he had tried to do a payment plan but that the irs would not accept it because his account was labeled uncollectable after receiving the request the appeals_office contacted petitioner about the sec_6330 hearing and in order to consider alternative collection methods requested and received certain financial information on form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses on date the appeals officer conducted a sec_6330 hearing with petitioner by telephone the underlying tax_liabilities were not raised petitioner wanted to pursue a collection alternative by employing a deferred offer-in- compromise of dollar_figure the appeals officer advised petitioner of additional financial information that would need to be submitted along with form_656 offer_in_compromise having reviewed petitioner’s living_expenses the appeals officer cautioned that some of these expenses could be calculated for offer-in- compromise purposes at allowance amounts less than what petitioner claimed on date the appeals_office received petitioner and his spouse’s offer-in-compromise and all other requested information their offer proposed a compromise of dollar_figure as full satisfaction of their liabilities and penalties to be paid over a 2-year period in monthly payments of dollar_figure on their form_656 petitioner and his spouse did not check any of the provided boxes stating the legal grounds on which the compromise was based because no grounds had been selected the appeals_office processed their offer-in-compromise under doubt as to collectibility on date the appeals_office sent to petitioner the notice_of_determination upon which this case is based in the notice_of_determination the appeals officer determined the reasonable collection potential to be dollar_figure on the basis of the information petitioner provided the appeals officer explained to petitioner how the reasonable collection potential was calculated including how the amounts of some of his living_expenses were based upon current national and local allowance schedules instead of petitioner’s provided figures with respect to petitioner’s monthly housing and utilities expense the appeals officer allowed dollar_figure on the basis of the local standard amount for south florida of dollar_figure which was markedly less than petitioner’s claimed amount of dollar_figure because the reasonable collection potential was significantly greater than petitioner’s offer-in-compromise and significantly greater than the total_tax liabilities and penalties the appeals officer did not recommend acceptance of the offer the notice_of_determination concluded that the federal_tax_lien filings were proper in that they conformed with irs procedures and were no more intrusive than necessary for the efficient collection_of_taxes discussion neither the amount of petitioner’s liability nor the procedural facts in this case are in dispute petitioner contends that the use of the local standard allowance for his housing and utilities monthly expense caused an unrealistic result in determining his reasonable collection potential ultimately petitioner argues that it was an abuse_of_discretion for the appeals officer to reject his offer-in-compromise and sustain the lien we have jurisdiction to review the appeals_office determination in a sec_6330 hearing sec_6320 sec_6330 see ginsberg v commissioner t c __ __ slip op pincite explaining that the court’s jurisdiction includes review of all appeals of collection determinations made after date including when trust fund recovery penalties are part of the underlying tax_liabilities 126_tc_1 review is for abuse_of_discretion 125_tc_301 affd 469_f3d_27 1st cir 124_tc_165 affd 454_f3d_782 8th cir 112_tc_19 sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general 454_f3d_688 7th cir generally where the appeals officer has followed the irs guidelines to ascertain a taxpayer’s reasonable collection potential and rejected the taxpayer’s collection alternative on that basis we have found no abuse_of_discretion see mcclanahan v commissioner tcmemo_2008_161 lemann v commissioner tcmemo_2006_37 schulman v commissioner tcmemo_2002_ regulations adopted pursuant to sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs on a form_656 the taxpayer selects the legal grounds he or she proposes for compromise petitioner did not select the grounds for compromise on his form_656 the appeals_office processed his offer-in-compromise on the grounds of doubt as to collectibility doubt as to collectibility exists where a taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs a taxpayer’s assets the net realizable equity in his assets and income the present_value of a taxpayer’s future ability to pay toward the tax debt as determined by his monthly income minus necessary living_expenses are the two primary components that make up reasonable collection potential the amount which is less than the full liability that the irs could collect through means such as administrative and judicial collection remedies see murphy v commissioner supra pincite bergevin v commissioner tcmemo_2008_6 generally a doubt-as-to-collectibility offer amount must equal or exceed the taxpayer’s reasonable collection potential in order to be considered for acceptance administration internal_revenue_manual cch pt at big_number big_number date see also revproc_2003_71 sec_4 2003_ 2_cb_517 stating that an offer will be considered acceptable if it reflects the taxpayer’s reasonable collection potential the appeals officer determined petitioner’s reasonable collection potential to be dollar_figure if this determination is reasonable then petitioner’s reasonable collection potential is substantially higher than petitioner’s offer of dollar_figure and it was proper for the appeals officer to find the offer unacceptable similarly because the reasonable collection potential is substantially higher than petitioner’s total_tax liability of approximately dollar_figure doubt as to collectibility would not exist therefore petitioner’s arguments hinge on whether the appeals officer’s determination of petitioner’s reasonable collection potential is actually reasonable see murphy v commissioner supra pincite petitioner contests the use of standard allowances provided by irs guidelines in determining his total monthly living_expenses petitioner argues that if his actual housing and utilities expense was used his reasonable collection potential would be more in line with economic reality sec_7122 authorizes the irs to prescribe guidelines as follows sec_7122 standards for evaluation of offers -- in general --the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute allowances for basic living_expenses -- a in general --in prescribing guidelines under paragraph the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses b use of schedules --the guidelines shall provide that officers and employees of the internal_revenue_service shall determine on the basis of the facts and circumstances of each taxpayer whether the use of the schedules published under subparagraph a is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses regulations for doubt as to collectibility cases further provide a determination of doubt as to collectibility will include a determination of ability to pay to guide this determination of the amount of the taxpayer’s basic living_expenses guidelines published by the secretary on national and local living expense standards will be taken into account sec_301 c i proced admin regs use of the irs’s published national and local allowances as guidelines for basic living_expenses is an appropriate method to determine a taxpayer’s monthly expenses see speltz v commissioner supra pincite mcdonough v commissioner tcmemo_2006_234 finding no abuse_of_discretion where the appeals officer used the standard allowance instead of the taxpayer’s actual housing and utilities expense hawkins v commissioner tcmemo_2005_88 the appeals officer considered and adjusted the financial information petitioner submitted and determined that dollar_figure was sufficient to provide petitioner with the basic monthly living expense of housing and utilities the appeals officer properly applied the provisions of the code the regulations and the internal_revenue_manual petitioner contends that the housing and utilities allowance of dollar_figure would make it almost impossible to own a family size house in south florida however nothing in the record of this case shows that the appeals officer’s determination was arbitrary or unreasonable we therefore conclude that there was no abuse_of_discretion in rejecting petitioner’s offer and in sustaining the liens decision will be entered for respondent
